Citation Nr: 0840755	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  04-00 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for glaucoma with 
vision loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and C.H.




ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from October 1954 to August 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In February 2007, the veteran and C.H. testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO.  A transcript of the hearing is associated with the 
claims file.

This matter was previously before the Board in May 2007, when 
it was remanded for additional notice and development to 
comply with VA's duty to assist the veteran.


FINDINGS OF FACT

1.  Glaucoma is not shown to have manifested during the 
veteran's active duty or for many years thereafter, nor is 
glaucoma shown to be otherwise related to such service.

2.  A June 1980 Board decision denied entitlement to service 
connection for a psychiatric disorder; this decision was not 
appealed.

3.  In October 2001, the appellant requested that her claim 
of entitlement to service connection for a psychiatric 
disorder be reopened.

4.  All of the evidence submitted since the June 1980 Board 
decision is either cumulative and redundant of evidence 
already in the claims folder, does not relate to an 
unestablished fact necessary to substantiate the claim, or 
does not present a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  Glaucoma was not incurred in or aggravated by the 
veteran's active duty service, nor may glaucoma be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

2.  The June 1980 Board decision, which denied entitlement to 
service connection for a psychiatric disorder, is final.  38 
U.S.C.A. § 7104 (West 2002).

3.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder.  38 U.S.C.A. § 5108, (West 2002); 38 
C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In letters sent in March 2004, 
March 2006, and May 2007, the claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, the appellant was advised of 
the types of evidence VA would assist her in obtaining as 
well as her own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Board notes that all of these letters were sent to the 
appellant prior to the most recent RO readjudication of this 
case associated with the issuance of the August 2008 
supplemental statement of the case.  The VCAA notice was 
therefore effectively timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, letters dated March 2006 and May 2007, 
provided effectively timely notice of the types of evidence 
necessary to establish a disability rating and an effective 
date for any rating that may be granted, and directly 
explained how VA determines disability ratings and effective 
dates.

The Court also issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  The Court found that VA 
must notify a claimant of the evidence and information needed 
to reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.

In this case, the Board notes that the May 2007 VCAA letter 
explained to the veteran what constitutes 'new' evidence and 
what constitutes 'material' evidence.  Furthermore, the VCAA 
letter explained what new evidence must show in order to 
support the claim, with reference to the basis of the prior 
final denial.  Thus, the Board concludes that the veteran has 
been provided with the type of notice contemplated by the 
Court in Kent and no additional notice is necessary.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained; VA 
has obtained medical records or negative replies from each of 
the private medical providers for which the veteran has 
provided signed record-release authorizations.

The Board acknowledges that the veteran has reported 
receiving treatment at VA medical facilities since 1986, but 
it has been determined that most of the VA records 
corresponding to any such treatment prior to 2001 are 
unavailable.  As documented in the claims folder, several 
attempts to locate and obtain such records have been 
completed utilizing all appropriate avenues; a November 2007 
VA memorandum formally documents the final determination that 
no additional VA medical records were obtainable through the 
available channels.  The documentation of the VA treatment in 
the 1980's and 1990's have been determined to be 
unobtainable; the Board finds that the RO has exhausted all 
available channels to pursue the missing documents and the 
record reflects that further efforts to obtain the documents 
would be futile.  38 C.F.R. § 3.159; 38 U.S.C.A. § 5103A.  
The Board believes that the proper procedures have been 
effectively complied with and that no useful purpose would be 
served by remand for further notice or development of the 
record in this case.  See M21-1MR, Parts II and III.  See 
Dixon v. Derwinski, 3 Vet. App. 261 (1992).

At the February 2007 Travel Board hearing, the veteran's 
representative argued that some of the veteran's treatment 
records from 1959 may be associated with her ex-husband's 
records because she was treated as a dependent at that time 
under her married name.  The Board has carefully reviewed the 
record and notes that, when the veteran's treatment records 
were previously requested in May 1979, the request included a 
notation that the veteran was treated as a dependent wife and 
also included her husband's name and social security number.  
Review of the record also reveals that the December 1959 
treatment records associated with the claims file include the 
veteran's married name and numerous notations that she was 
treated as a dependent wife.  As such, the Board finds it 
unnecessary to request the veteran's ex-husband's records as 
it appears all of the veteran's December 1959 treatment 
records are included in the claims file.

The Board declines to obtain a VA medical examination with 
etiology opinion with regard to the claim of entitlement to 
service connection for glaucoma.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, and a remand for a 
medical opinion with regard to the contentions of the 
appellant is not in order.

As discussed in more detail below, the evidence in this case 
does not indicate any decreased vision nor any diagnosed 
disability of either eye during service or within a year 
following service.  Furthermore, the evidence does not 
contain a probative indication that the veteran's current 
glaucoma may be associated with the veteran's service which 
concluded multiple decades prior to initial diagnosis.  There 
is sufficient medical evidence of record for the Board to 
decide this claim, as her treatment records do not link (or 
indicate a link) between her glaucoma and her military 
service, and contemporaneous service medical records show 
20/20 vision throughout service with clinically evaluated 
normal eye health.  In light of the record, the duty to 
assist is not invoked, even under Charles, where 'no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.'  38 U.S.C.A. § 5103A(a)(2).

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as available and relevant to 
this appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with this appeal.


	(CONTINUED ON NEXT PAGE)





Analysis

I.  Service connection for glaucoma

This case features the veteran's claim of entitlement to 
service connection for glaucoma.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as glaucoma (as an organic disease of the nervous 
system), are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Board finds that the record establishes 
that the veteran is currently diagnosed with glaucoma.  A 
December 2001 VA treatment record shows that the veteran was 
diagnosed with glaucoma in the right eye, considered to be 
"stable" with treatment.  Another VA treatment record, also 
from December 2001, documents that the veteran reported that 
she was first diagnosed with glaucoma in 1986; this is not 
contemporaneously documented in any medical records.  The 
veteran further reported an episode of losing all vision from 
her right eye for a time in 1994.

However, the essential question in this case is whether the 
veteran's currently diagnosed glaucoma is etiologically 
linked to her military service.  The Board finds that the 
preponderance of the evidence is against such a finding.  
Significantly, the Board's review of the veteran's service 
medical records reveals no suggestion of glaucoma, nor of any 
decrease in visual acuity; nor is there otherwise any 
indication of chronic eye disability in service.  The 
veteran's October 1954 service entrance examination reveals 
that the veteran's eyes, visual acuity, and refraction were 
evaluated to clinically normal with no pertinent 
abnormalities or complaints.  At that time, the veteran's 
vision was measured to be "20/20" distant vision in each 
eye and "20/20"for color vision, with normal accommodation 
and field of vision, and with no significant abnormalities 
noted for the evaluation of intraocular tension.  Thus, the 
Board has reviewed the subsequent service medical records 
very carefully for any suggestion of a pertinent change in 
the medical status of the veteran's eyes and vision.  
However, the service medical records reveal no pertinent 
changes.

The Board notes that there is only one treatment record 
amongst the service medical records which suggests any 
complaints or treatment involving the veteran's eyes.  Near 
the very conclusion of the veteran's active duty military 
service, a July 1958 entry documents that she sought medical 
treatment, complaining that "Eyes get red while at work."  
This entry reveals that the veteran also had "RUQ soreness, 
no pain" and "tenderness" in her "lower ribs."  The note 
suggests that no chronic eye disability was suspected or 
diagnosed, and the handwritten note appears to indicate that 
"left allergic conjunctivitis" was the medical impression.

Two days following this lone in-service report of any medical 
complaints involving the eyes, the veteran underwent her 
service separation examination.  This July 1958 separation 
examination report shows that the veteran's eyes, visual 
acuity, and refraction were again all medically evaluated to 
be clinically normal.  Indeed, the veteran's distant vision 
was again measured to still be "20/20" in each eye, with 
normal accommodation, field of vision, and color vision also 
noted.  The report shows no indication of any diagnosis, 
complaint, or clinical finding which might suggest a chronic 
disability of the eye.

Thus, the veteran's service separation examination and 
service medical records strongly suggest that neither trained 
medical professionals, nor the veteran herself, believed that 
a chronic eye disability had developed during military 
service or at the time of separation from service.  The Board 
finds these contemporaneous records of the veteran's medical 
treatment and evaluations during service, reflecting both her 
own statements of symptom complaints and competent medical 
evaluation of her health, to be highly probative in this 
case.  Thus, as the service medical records show no chronic 
eye disability during service, they probatively weigh against 
the veteran's claim of entitlement to service connection for 
glaucoma.

The veteran contends, including as presented in her February 
2007 testimony at a Board hearing, that during her period of 
military service she "had continuous headaches" because she 
"didn't get, have any glasses."  The veteran testified that 
"They didn't prescribe glasses, but I was seen at the eye 
doctor."  Thus, the veteran's testimony indicates that she 
recalls experiencing difficulty with her eyes which was 
undiagnosed during service.  The Board again notes that the 
service medical records show that the veteran's vision was 
evaluated at entrance and separation with no decrease in the 
'20/20' visual acuity detected, and there is no indication in 
the service medical records that the veteran ever complained 
of decreased visual acuity at any time during service.  The 
Board further observes that the service medical records 
document numerous instances in which the veteran sought 
treatment for various ailments, including trouble with an 
earache, but there is no suggestion in any of these records 
of complaints of a recurrent headache or any difficulties 
with vision.  In any event, neither the service medical 
records nor the veteran's contentions indicate that any 
chronic disability of the eyes, nor any decrease in visual 
acuity, was diagnosed or medically detected during her period 
of active duty service.

The veteran asserts that her current glaucoma began to 
manifest during her active duty service, and she supports 
this claim by directing attention to relatively proximate 
post-service treatment for complaints of decreased vision in 
her right eye.  The presentation of testimony at the February 
2007 Board hearing includes the assertion of the veteran's 
representative that the veteran "was first seen at Sheppard 
Air Force [Base] ... for problems with her vision back in 
December of '59."  The veteran herself testified that she 
temporarily lost the vision in her right eye "about two 
years" after her separation from active duty service.  
Preliminarily, the Board must note that the time frame 
suggested by this testimony does not fall within the one year 
presumptive period following separation; nevertheless, the 
Board has reviewed the evidence associated with the discussed 
post-service treatment to determine whether there is any 
evidence indicating that glaucoma was incurred during service 
or manifested within one year of discharge.

Several medical records document the veteran's December 1959 
treatment at the hospital at Sheppard Air Force Base.  A 
narrative summary of that stay is included in the records, 
and effectively summarizes the information in all of the 
reports.  The veteran "was admitted to the hospital, having 
noted sudden loss of vision in her right eye approximately 7 
days prior to admission."  The report does not suggest that 
the veteran reported any preceding history of vision problems 
or eye symptoms, as it is noted that she "stated that she 
was in good general health until approximately 7 days prior 
to admission."  Additionally, it was noted that "The 
patient's general health has always been good.  Past medical 
history was completely unremarkable for any findings 
suggestive of neurologic disorder."

Physical examination at the beginning of the veteran's 
treatment in December 1959 revealed entirely normal findings 
for the left eye, with only the right eye reported to show 
significant findings.  The right eye was noted to have 
decreased visual acuity, 10 degrees of right esotropia, poor 
direct light reflex, fine punctuate hemorrhages on the nasal 
side of the disc; the other clinical features evaluated for 
the right eye were normal, including tactile pressure.  The 
veteran's private doctor had initially articulated a medical 
impression of "possible early multiple sclerosis, 
manifesting itself as retrobulbar neuritis."  Upon referral, 
a "neurologist concurred in the opinion of retrobulbar 
neuritis...."  As a result of the consultation with the 
neurologist, "a course of steroid therapy was outlined, 
which was promptly instituted."  At the conclusion of a nine 
day hospitalization, it was noted that "the patient showed 
rapid recovery of vision in the right eye, and it was normal 
at the time of discharge to clinic."

Significantly, the Board notes that no diagnosis or suspicion 
of glaucoma is indicated in any of the medical reports 
associated with this treatment for the episode of decreased 
visual acuity in the right eye.  No chronic disability of the 
eyes was diagnosed.  The veteran's own testimony does not 
contend otherwise, as at the February 2007 hearing the 
veteran testified that she was first diagnosed with glaucoma 
in 1994, and at a December 2001 VA medical consultation she 
told a doctor she was first diagnosed with glaucoma in 1986.

The Board does not find that the evidence concerning 
treatment for an episode of decreased visual acuity of the 
right eye in December 1959 substantially supports the 
veteran's claim of entitlement to service connection for 
glaucoma.  The medical documentation of the December 1959 
episode of decreased visual acuity in the right eye indicates 
that the symptoms were attributed to retrobulbar neuritis, 
which resolved with treatment.  Moreover, the contemporaneous 
evidence associated with this treatment indicates that the 
veteran's symptoms manifested only 7 days prior to the 
hospitalization, and there is no indication of any chronic 
symptomatology during service or in the year following 
separation from service.

Moreover, the Board finds it to be significant that the 
veteran is not shown to have required or sought any proximate 
follow-up treatment for any eye symptoms for many years 
following the December 1959 treatment.  The veteran herself 
has testified at her Board hearing that her glaucoma was 
first diagnosed in 1994, more than 35 years following 
separation from service; a December 2001 VA medical record 
shows she recalled being diagnosed originally in 1986, still 
27 years following service.  Although the veteran has 
testified, at the February 2007 Board hearing, that she was 
prescribed "more than ten" pairs of glasses since the time 
of her separation from service, there is no indication in any 
contemporaneous evidence or in the veteran's testimony that 
any treatment or diagnosis of a chronic disability beyond 
refractive error was made prior to 1986 or 1994.

The Board acknowledges that the veteran reports that she has 
received VA medical treatment since 1986, and that records 
pertaining to the early portion of such treatment have been 
determined to be unobtainable.  Accounting for this, even 
assuming for the sake of the veteran's argument that missing 
records from 1986 may show symptoms or findings suggesting 
chronic eye disability at that time, this still leaves a 
period of over 27 years following separation from service 
without contemporaneous evidence of any chronic disability of 
the eyes.  This lengthy period following service without any 
contemporaneous documentation of a pertinent complaint, 
diagnosis, or treatment associated with glaucoma weighs 
against the claim of service connection.  See Maxson v. 
Gober, 230 F. 3d 1330 (Fed. Cir. 2000).

Finally, the Board notes that there is no medical evidence of 
record which suggests that the veteran's glaucoma, reportedly 
first diagnosed in 1986 or 1994, is causally related to the 
veteran's period of active duty military service which 
concluded more than 27 years earlier in 1958.  The Board 
acknowledges that, by advancing this claim, the veteran 
herself is asserting that her current glaucoma is causally 
linked to her service.  However, while the veteran as a lay 
person is competent to provide evidence regarding injury and 
symptomatology, she is not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  As discussed above, the competent medical evidence 
in this case most probatively weighs against finding any 
etiological link between the veteran's current glaucoma and 
her military service.  Indeed, there is no medical opinion of 
record which suggests a link between the glaucoma and the 
veteran's service, nor is there any contemporaneous 
suggestion of glaucoma during service or for many years 
following separation from service.

Thus, the preponderance of the evidence is against finding 
chronicity of symptoms or a causal link between the veteran's 
service and her current glaucoma.  The Board is presented 
with an evidentiary record which does not show glaucoma 
during service or for decades following service.  Service 
connection cannot be granted without evidence reasonably 
showing chronicity or a causal link between service and the 
current disability.

Because the most probative evidence of record shows that 
glaucoma did not manifest during service, because no 
competent probative evidence of record otherwise shows an 
etiological link between the veteran's current glaucoma and 
her military service, and because of the substantial length 
of time following service prior to the onset of diagnosed 
glaucoma, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for glaucoma.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

II.  New and material evidence to reopen claim for service 
connection for a psychiatric disorder

In a June 1980 decision, the Board denied the veteran's claim 
of entitlement to service connection for a psychiatric 
disorder, or "nervous disorder."  In arriving at this 
decision, the Board reviewed the in-service and post-service 
medical records to find that, although the veteran was 
treated for an 'adjustment reaction' during service, there 
was no showing of a diagnosis of any acquired psychiatric 
disorder during service and no such diagnosis prior to 1978.  
The June 1980 Board decision is final. 38 U.S.C.A. § 7104.  
Generally, once a Board decision becomes final under 38 
U.S.C.A. § 7104, the claim cannot be reopened or adjudicated 
by VA absent the submission of new and material evidence.  38 
U.S.C.A. §§ 5108, 7104(b).

In October 2001, the appellant submitted a request to reopen 
the claim of entitlement to service connection, claiming 
entitlement to service connection for "a psychological 
condition."  In a May 2002 rating decision, the RO denied 
the petition to reopen; the present appeal ensued.

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The June 1980 Board decision is the most 
recent final disallowance of the claim involving entitlement 
to service connection for a psychiatric disorder.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 
Fed.Reg. 45630 (2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant filed the request to reopen in October 2001, 
the revised version of 3.156 is applicable in this appeal.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The reason for the Board's June 1980 denial was a finding 
that there was no diagnosis of any acquired psychiatric 
disorder during service and no such diagnosis prior to 1978, 
approximately two decades following separation from service.  
Additionally, the Board found that the evidence did not 
otherwise show an etiological link between any current 
psychiatric disorder and the veteran's military service.  In 
this case, new evidence may be material if it demonstrates an 
unestablished fact relevant to the reasons for the June 1980 
denial.  New evidence received since the June 1980 denial of 
the claim predominantly features new medical records 
corresponding to treatment for various matters subsequent to 
1980, and new statements from the veteran.

The medical records from treatment more recent than the June 
1980 Board decision do not contain any evidence suggesting 
that the veteran was diagnosed with a psychiatric disorder 
during service, nor do any of these medical records suggest 
that a current psychiatric disorder is otherwise 
etiologically related to the veteran's service.  Such 
records, even the ones suggesting current treatment for 
psychiatric symptoms, are not material in this case; indeed, 
without a suggestion of an etiological link to service, such 
evidence cannot raise a reasonable possibility of 
substantiating the claim.  Thus, these records are not 
material for the purposes of reopening the claim.  The 
veteran's statements entered into the record more recently 
than the June 1980 decision essentially reassert entitlement 
to service connection for a psychiatric disorder, reasserting 
that she first experienced the symptoms she attributes to 
such a disorder during her military service.  Such 
contentions were already of record and considered when this 
claim was denied by the June 1980 Board decision; the more 
recent statements do not constitute new and material evidence 
sufficient to reopen the claim.

The Board has taken careful note of the fact that one item of 
new evidence presents contemporaneous medical records 
documenting treatment in 1969 in a hospital at Bergstrom Air 
Force Base; it appears that these medical reports existed, 
but were not of record, at the time of the June 1980 Board 
decision.  However, the newly received records from the 
veteran's medical treatment in 1969 contain absolutely no 
reference to any psychiatric history, treatment, or 
diagnosis; nor is there any reference to any symptoms 
suggestive of psychiatric disorder.  The new records from 
1969 medical treatment specifically pertain to treatment for 
various physical complaints attributed to physiological 
diagnoses.  Thus, after careful review of these records, the 
Board finds that they contain no material evidence for the 
purpose of reopening this claim.  

As these records are not relevant to the veteran's 
psychiatric claim, the provisions of 38 C.F.R. § 3.156(c) 
(concerning receipt of relevant official service department 
records) are not for application in this case.

Neither the new medical reports added to the record nor any 
of the statements submitted since the prior final decision on 
this issue pertains to any unestablished facts regarding this 
claim.  The Board notes that this claim has been previously 
denied due to a finding of a lack of evidence that the 
veteran had a diagnosed psychiatric disorder during service, 
and finding of a lack of evidence indicating that any current 
psychiatric disorder was etiologically related to service.  
No new evidence pertinent to the deficiency of the veteran's 
claim has been received and, thus, the Board is unable to 
find that new and material evidence has been submitted 
sufficient to reopen this claim.



The record continues to lack competent medical evidence 
regarding diagnosis of any psychiatric disorder during 
service, and the record continues to lack any competent 
medical evidence indicating that a current psychiatric 
disorder is etiologically linked to service.  None of the 
documents added to the record since the prior final denial of 
this issue is new and material under the applicable law.  The 
newly submitted evidence presents no reasonable possibility 
of substantiating the claim.  Thus, the claim is not 
reopened.  38 C.F.R. § 3.156(a).  As the claim has not been 
reopened, the Board may not consider the merits of the claim 
under applicable laws and regulations pertaining to service 
connection.


ORDER

Service connection is not warranted for glaucoma.  To this 
extent, the appeal is denied.

New and material evidence has not been received to reopen the 
claim of service connection for a psychiatric disorder.  
Thus, the claim is not reopened and the appeal is denied to 
this extent.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


